Case 20-10738-BLS   Doc 6   Filed 03/31/20   Page 1 of 14
                Case 20-10738-BLS        Doc 6   Filed 03/31/20   Page 2 of 14



World Rugby Limited
World Rugby House 8-10
Pembroke Street Lower
Dublin 2 Ireland

JPMorgan Chase Bank, N.A.
PO Box 6026,
Mail Code IL-0054
Chicago, IL 60680-6026

McGuireWoods LLP
Attn: Accounts Receivable
800 E. Canal Street
Richmond, VA 23219

USI Insurance Services Northwest
PO Box 62949
Virginia Beach, VA 23466

United States Olympic Committee
Attn: Amy Kragel
1 Olympic Plaza
Colorado Springs, CO 80909

Courtyard by Marriott
Cherry Creek
1475 South Colorado Blvd
Denver, CO 80222

Bryan Cave Leighton Paisner
PO Box 503089
St. Louis, MO 63150-3089

World Rugby Limited
World Rugby House 8-10
Pembroke Street
Lower Dublin 2 Ireland

Hudl
PO BOX 84610
LINCOLN, NE 68501-4610

National Center for Safety Initiatives
PO Box 74007056
Chicago, IL 60674

Transworld Media International DBA IMG Media
c/o Anthony D'Imperio
11 Madison Ave, 17th Floor
New York, NY 10010
               Case 20-10738-BLS          Doc 6   Filed 03/31/20   Page 3 of 14



Rugby Canada
30 East Beaver Creek Rd. Ste 110
Richmond Hill, ON L4B 1J2

Elite Athlete Services
2800 Olympic Parkway
Chula Vista, CA 91915-6000

Rice University Housing & Dining
Attn: Conference Services
6100 Main Street, MS-750
Houston, TX 77005

City of Glendale c/o Linda Cassaday
Rugby Department
950 S. Birch St.
Glendale, CO 80246

STATSports Ireland BT35 8QS
2600 Campus Drive, Bldg J, K & L
1512 Larimer Street Suite 100 (Bridge Level)
Denver, CO 80202

Hampton Inn & Suites Glendale
4150 E. Kentucky Ave.
Glendale, CO 80246

Rugby Athletic
5600 Feltl Rd.
Minnetonka, MN 55343

Crown Trophy - Boulder
4665 Nautilus Ct.,
Suite 500
Boulder, CO 80301

Stats LLC
75 Remittance Drive Dept. 3263
Chicago, IL 60675

Brock University
Accounts Receivables
1812 Sir Isaac Brock Way
St. Catharines, ON L2S 3A1 Canada

Alpha Interactive Group, Inc
PO Box 372239
Denver, CO 80237

Neumann University
1 Neumann Drive
                Case 20-10738-BLS          Doc 6   Filed 03/31/20   Page 4 of 14



Aston, PA 19014

People 2.0 North America, LLC
PO Box 677905
Dallas, TX 75267-7905

LeafTech Consulting LLC
2305 E. Arapahoe Rd. Suite 102
Centennial, CO 80122

Jaque Fourie
403 Silvervalley Estate Homes Haven,
Muldersdrift Johannesburg 1759 South Africa

Kevon Williams
2800 Olympic Parkway
Chula Vista, CA 91915

Kisi "Maka" Unufe
1622 Paseo Carina #3
Chula Vista, CA 91915

Stephen Tomasin
6708 Fashion Hills Blvd
San Diego, CA 92111

Carlin Isles
8633 Eastlynn Ave. NW
Massillon, OH 44646

Maanaima Fualaau
1625 Paseo Corvus
Chula Vista, CA 91915

Daniel Barrett
181 Bonita Ave.
Pacifica, CA 94044

Perry Baker
3455 Kearny Villa Rd Apt 217
San Diego, CA 92123

AEG Rugby
555 N. Nash Street
El Segundo, CA 90245

Infinity Park at The Village of Glendale
950 S. Birch St.
Glendale, CO 80246

Williams Scotsman, Inc.
               Case 20-10738-BLS        Doc 6   Filed 03/31/20   Page 5 of 14



PO BOX 91975
Chicago, IL 60693-1975

Martin Iosefo
523 Luella Ln.
Missoula, MT 59801

USA Sevens LLC
11 Martine Ave. 8th Floor
White Plains NY 10606

Mataiyasi Leuta
299 Carmel Ave. #49 Bldg G
Marina, CA 93933

Keri Barrett
181 Bonita Ave
Pacifica, CA 94045

Madison Hughes
566 Arguello Way #217
Stanford, CA 94305

NSCRO
230 N Maple Ave Suite B-1 #295
Marlton, NJ 08053

Rio Grande RFU
6628 High Ridge Pl
Albuquerque, NM 87111

Ben Pinkelman
6513 S Kearney
Circle Centennial, CO 80111

Cody Melphy
1091 E Phillips Pl
Littleton, CO 80122

Hilton Garden Inn - Cherry Creek
600 S. Colorado Blvd.
Denver, CO 80246

Rugby World Cup Ltd.
c/o International Rugby Board Huguenot House
35/38 St.
Stephen's Green Dublin 2

Scott Kelter
20430 Philadephia Way
Eagle River, AK 99577
               Case 20-10738-BLS        Doc 6   Filed 03/31/20   Page 6 of 14




Pacific Alaska Tours LLC
PO Box 9080
Renton, WA 98057

Southwest Conference Rugby c/o Clayton Jewett
2013 Oakwood Dr.
Richardson, TX 75082

Girls Rugby, Inc.
2946 NE 11th Ave
Portland, OR 97212

Martha Daines
885 Laurel Ave.
St. Paul, MN 55104

Richard Every Ltd
1508 W Erie Suite 3
Chicago, IL 60642

Travel Counsellors Venus
No1 Old Park Lane
Trafford City Manchester M41 7HA

Marcus Tupuola
4545 College Rd
South Euclid, OH 44121

Maceo Brown
695 S Camellia Drive
Chandler, AZ 85225

Benjamin Broselle
3080 Upland Way
Ferndale, WA 98248

Greg Kirshe
91 Front Street
Hopkinton, MA 01748

Kai Tin Lee
330 E 75th St. Apt. 22A
New York, NY 10021

Pearl Cleaning Partners
1942 Broadway St., Suite 314
Boulder, CO 80302

Keela
789 Pender St W Suite 500
                Case 20-10738-BLS         Doc 6      Filed 03/31/20   Page 7 of 14



Vancouver, BC V6C1H2 CANADA

J.B. Hunt Transport, Inc.
PO Box 98545
Chicago, IL 60693

National Union Fire Ins Co of Pittburgh
PO BOX 105795
Atlanta, GA 30348-5795

The Football Foundation Trading Limited
10 Eastbourne Terrace
London W2 6LG UK

Canterbury of New Zealand Ltd
The Pentland Centre
Squires Lane Finchley, London N3 2QL

AJ MacGinty
807 Huntington Rd. NE Apt
Marietta, GA 30060

Atrium Health Attn: Tiffany Stewart
900 Center Park Drive Suite J
Charlotte, NC 28217

Joe Schroeder
1433 Grand Ave #6
San Diego, CA 92109

Rensselaer Polytechnic Institute
Attn: Martha McElligott
110 Eighth Street
Troy, NY 12180

Clemson University Student Affairs Business Office
Attn: Susan Eller
1376 Tiger Blvd., Suite 104
Clemson, SC 29631-4065

Harley Wheeler
7701 Water Tower Road
Knoxville, TN 37920

Davenport University
Attn: Melanie Loughlin
6193 Kraft Ave. SE
Grand Rapids, MI 49512

Adam Lundrigan
108 St. Clare Ave.
               Case 20-10738-BLS         Doc 6   Filed 03/31/20   Page 8 of 14



St. John's NL A1C2K2 Canada

Eric Jerpe
908 Glenover Place
Pittsburgh, PA 15215

Maloney & Kennedy, PLLC
15 Dartmouth Drive
Suite 203 Auburn, NH 03032

Dropbox Inc.
PO Box 102345
Pasadena, CA 91189-2345

Greenville-Pitt County Convention & VB
417 Cotanch Street Suite 100
Greenville, NC 27858

American Medical Response
PO BOX 841439
DALLAS, TX 75284-1439

Dance Time Productions
5232 S Oak Way
Littleton, CO 80127-1630

Double Quick Printing Services, Inc.
2233 S. Monaco Parkway Unit 109
Denver, CO 80222

Xcel Energy
PO Box 9477
Minneapolis, MN 55484-9477

Travis Prior
1280 Albion Street #33
Denver, CO 80220

Middle Tenn Rugby Alumni Foundation
PO BOX 330506
Murfreesboro, TN 37133-0506

Malon Al-Jiboori
1250 S. Clermont St Apt 1-107
Denver, CO 80246

Chartwells Higher Education
Chartwells Dining Services
PO Box 50196
Los Angeles, CA 90074-0196
                Case 20-10738-BLS   Doc 6   Filed 03/31/20   Page 9 of 14



Comcast
PO Box 37601
Philadelphia, PA 19101-0601

Starline Luxury Coaches
9801 Martin Luther King Jr Way S
Seattle, WA 98118

Rugby Maryland Inc
3004 Edgewood Road
Kensington, MD 20895

AEGIS Premier Technologies, LLC
P.O. Box 840
Tulsa, OK 74101-0840

James Lacey
PO Box 2616
Borrego Springs, CA 92004

Jason Kelly
2625 S. Humboldt
Denver, CO 80210

All Copy Products
P.O. Box 660831
Dallas, TX 75266-0831

Chris O'Malley
410 Liberty Parkway
Stillwater, MN 55082

Lakeshore Foundation
4000 Ridgeway Drive
Birmingham, AL 35209

Frederic Bardot
5348 Cristfield Ct.
Fairfax, VA 22032

McDonald's Fiji
Coral Coast Sevens Westpac
Fiji Fiji

AlphaGraphics
8290 W. 80th Ave. Suite 3
Arvada, CO 80005

Danielle Allen
300 14th Street #232
San Diego, CA 92101
               Case 20-10738-BLS       Doc 6   Filed 03/31/20   Page 10 of 14




210 Brands, Inc
828 Mitchell Road
Newbury Park, CA 91320

Gregory Schor-Haskin
680 N University Dr
Pembroke Pines, FL 33024

Continental Sports Supply Inc
3981 S Decatur St
Englewood, CO 80110

Mark Sakr
3464 Roxboro Rd NE Apt 1110
Atlanta, GA 30326

Nebulaware, LLC
PO Box 1404
Mason City, IA 50402

Katie Hunzinger
240 Pavin Ct
Newark, DE 19702

Jim Brown Consulting, LLC
1236 Cottonwood Lane
Park City, UT 84098

Saffron Design, LLC
767 Pearl Street, Ste 240
Boulder, CO 80302

HofgardBenefits
400 S McCaslin Blvd Ste 201
Louisville, CO 80027

British American Business Council
369 Pine Street Suite 103
San Francisco, CA 94104

SCRRS
PO Box 2153
Nipomo, CA 93444

Patrick Rashidian
24722 Tarazona
Mission Viejo, CA 92692

MLR Atlanta LLC
4170 Ashford Dunwoody Road Suite 525
              Case 20-10738-BLS           Doc 6   Filed 03/31/20   Page 11 of 14



Brookhaven, GA 30319

City Art Creative Group Inc
1053 E Whitaker Mill Rd Suite 115
Raleigh, NC 27604

America's Best Local Charities-CFC Fees
1100 Larkspur Landing Circle Suite 108
Larkspur, CA 94939

West Chester University Department of Athletics
Sturzbecker Health Sciences Center
Rm 220
West Chester, PA 19383

Hannah Hartman
1024 Cliffwood Drive
New Albany, IN 47150

Katie Wurst
2035 Archdale Dr.
Charlotte, NC 28210

Northstar Travel Media, LLC
PO Box 150414 Dept. NO. 106086
Hartford, CT 06115-0414

Jefferson City Lady Nightmare Rugby
1200 Peyton Drive
Jefferson City, MO 65101

Rosalind Anderson
29-21 21st Ave Apt A2
Astoria, NY 11105

Colin O'Brien
20751 Park Hollow Drive
Parker, CO 80138

Jason Haugen
7317 N 93rd Ave
Camas, WA 98607

Rugby Virginia c/o Jon Jacobs
4404 Sudley Road
Gainsville, VA 20155

Mark Lambourne
43261 Overview Place
Lessburg, VA 20176-3681
               Case 20-10738-BLS   Doc 6   Filed 03/31/20   Page 12 of 14



RUGBY NORCAL
PO BOX 2059
LOOMIS, CA 95650

Jeff Sperling
23 Paddock Dr
Plainville, MA 02762

Alexander Ho
510 Barron Street
Menlo Park, CA 94025

Kevin O'Brien
169 Wild Rose Circle
Shelburne, VT 05482

Reyes Longares Cons
3616 B Courtland PL S
Seattle, WA 98144

Eric Keys
246 9th Street NE Apt B
Washington, DC 20002

Lee Bryant
100 Eastside Circle
Petaluma, CA 94954

Sharp Printing Services, Inc.
11100 Allisonville Road
Fishers, IN 46038

Dillon Wall
44 Rheem Blvd
Orinda, CA 94563

IRFU
10/12 Lansdowne Road
Ballsbridge, Dublin 4, Ireland

Eco-Cycle Inc.
PO Box 19006
Boulder, CO 80308

South River Sentinels RFC
Attn: Alisha Kriege
14739 Chicago Ave #3
Burnsville, MN 55306

Martin Fanco
130 Tall Oak
              Case 20-10738-BLS          Doc 6   Filed 03/31/20   Page 13 of 14



Irvine, CA 92603

David Mullen
14705 Grapeland Avenue
Cleveland, OH 44111

Massachusetts Youth Rugby Organization
Attn: Bill Good
580 E. Eighth St.
South Boston, MA 02127

Dustin Vertin
1307 Cruiser Ln,
Belgrade, MT 59714

William Cabral
329 Hickory Place
Nashville TN 37214

Aalina Tabani
6339 Xavier Court
Arvada, CO 80003

John Russo
285 Boyd Ave
Jersey City, NJ 07304

Chris Brown
2820-4 CasaLago Eastlake
Chula Vista, CA 91915

Trello, Raymond
3677 Cactusview Dr.
San Diego, CA 92105

Ann Kristoffersen
5729 Meade Ave
San Diego, CA 92115

Sione Aisea
6743 N. Haight Ave.
Portland, OR 97217
Nick St. Clair
5630 Denver St NE St.
Petersburg, FL 33703

Capital Area Rugby Foundation
1643 Hatch Road
Okemos, MI 48864

Courtney Leahy
               Case 20-10738-BLS   Doc 6   Filed 03/31/20   Page 14 of 14



49 Rosemont St Unit 3
Dorchester, MA 02122

United Parcel Service
LOCKBOX 577
Carol Stream, IL 60132-0577

Christopher Leary
3426 Mountainwood Ln
Johnstown, CO 80534

Rock-It Cargo USA LLC
1002 Lititz Pike Suite 238
Lititz, PA 17543

Todd Fouts
503 E Hallock Hollow Rd
Edelstein, IL 61526
